Name: Commission Decision No 3001/77/ECSC of 28 December 1977 concerning the obligation on undertakings producing merchant bars, coils and concrete reinforcing bars to supply certain data on their deliveries of these products
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1977-12-31

 Avis juridique important|31977S3001Commission Decision No 3001/77/ECSC of 28 December 1977 concerning the obligation on undertakings producing merchant bars, coils and concrete reinforcing bars to supply certain data on their deliveries of these products Official Journal L 352 , 31/12/1977 P. 0004 - 0007 Greek special edition: Chapter 08 Volume 1 P. 0182 ****( 1 ) OJ NO L 344 , 14 . 12 . 1976 , P . 24 . COMMISSION DECISION NO 3001/77/ECSC OF 28 DECEMBER 1977 CONCERNING THE OBLIGATION ON UNDERTAKINGS PRODUCING MERCHANT BARS , COILS AND CONCRETE REINFORCING BARS TO SUPPLY CERTAIN DATA ON THEIR DELIVERIES OF THESE PRODUCTS THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 47 THEREOF , WHEREAS THE STEEL MARKET , AND IN PARTICULAR THE MARKETS FOR MERCHANT BARS , COILS AND CONCRETE REINFORCING BARS , HAVE BEEN EXPERIENCING SERIOUS DIFFICULTIES FOR SEVERAL YEARS ; WHEREAS THE LONG-TERM OBJECTIVE OF THE COMMUNITY STEEL POLICY MUST CONSEQUENTLY BE TO REORGANIZE THE STEEL INDUSTRY ACCORDING TO THE CRITERION OF COMPETITIVENESS ; WHEREAS IT IS , HOWEVER , ESSENTIAL TO AVOID ANY OVER-SUDDEN CHANGE IN THE EXISTING PATTERN OF TRADE AND AN UNJUSTIFIED TRANSFER OF THE COSTS OF THIS REORGANIZATION FROM ONE REGION TO ANOTHER WITHIN THE COMMON MARKET ; WHEREAS , IN RESPECT OF THE STEEL MARKET , AND IN PARTICULAR THE MARKETS FOR MERCHANT BARS , COILS AND CONCRETE REINFORCING BARS , THE STATISTICAL DATA COVERING THE INTERPENETRATION ON THE COMMON MARKET DOES NOT ENABLE THE COMMISSION TO FOLLOW THE TRADE PATTERNS SUFFICIENTLY QUICKLY AND ACCURATELY ; WHEREAS THIS INFORMATION CAN , HOWEVER , ASSIST THE COMMISSION TO DETERMINE THE OBJECTIVES OF REORGANIZATION IN THIS SECTOR AND WHERE NECESSARY TO TAKE MEASURES TO MITIGATE THE EFFECTS OF OVER-SUDDEN CHANGES ; WHEREAS IT IS THEREFORE ESSENTIAL THAT THE COMMISSION SHOULD HAVE RAPID ACCESS TO ALL DATA CONCERNING THE DELIVERIES ONTO THE COMMUNITY MARKET OF MERCHANT BARS , COILS AND CONCRETE REINFORCING BARS PRODUCED IN THE MEMBER STATES IN ORDER TO DECIDE WHETHER THERE IS ANY DEFLECTION OF TRADE TOWARDS AUSTRIA AND SWITZERLAND ; WHEREAS THE OBLIGATION UNDER COMMISSION DECISION NO 3017/76/ECSC OF 8 DECEMBER 1976 ( 1 ) FOR UNDERTAKINGS IN THE STEEL INDUSTRY TO SUPPLY CERTAIN DATA ON DELIVERIES OF STEEL MUST BE SUPPLEMENTED BY INFORMATION ON DELIVERIES OF MERCHANT BARS , COILS AND CONCRETE REINFORCING BARS TO THE MEMBER STATES AND TO AUSTRIA AND SWITZERLAND , HAS ADOPTED THIS DECISION : ARTICLE 1 UNDERTAKINGS PRODUCING MERCHANT BARS , COILS AND CONCRETE REINFORCING BARS SHALL BE REQUIRED TO SUPPLY TO THE COMMISSION FORTNIGHLY STATEMENTS OF DELIVERIES OF THESE PRODUCTS TO THE MEMBER STATES AND TO AUSTRIA AND SWITZERLAND . ARTICLE 2 FORTNIGHTLY STATEMENTS CONCERNING DELIVERIES TO THE MEMBER STATES AND TO AUSTRIA AND SWITZERLAND SHALL REACH THE COMMISSION BY , AT THE LATEST , THE 10TH DAY FOLLOWING EACH COMPLETE FORTNIGHT . THE FIRST STATEMENT SHALL BE RETURNED BY 25 JANUARY 1978 AT THE LATEST FOR THE FIRST FORTNIGHT OF JANUARY 1978 . STATEMENTS SHALL BE MADE ON A STANDARD FORM , A SPECIMEN OF WHICH IS GIVEN IN ANNEX 1 TO THIS DECISION . ARTICLE 3 WHEN MAKING THE FIRST FORTNIGHTLY STATEMENT FOR THE FIRST FORTNIGHT OF JANUARY 1978 , UNDERTAKINGS SHALL BE REQUIRED ALSO TO STATE THE QUARTERLY DELIVERIES OF MERCHANT BARS , COILS AND CONCRETE REINFORCING BARS EFFECTED DURING 1977 TO THE MEMBER STATES AND TO AUSTRIA AND SWITZERLAND . THIS STATEMENT SHALL BE MADE ON A STANDARD FORM , A SPECIMEN OF WHICH IS GIVEN IN ANNEX 2 TO THIS DECISION . ARTICLE 4 UNDERTAKINGS WHICH , BY VIRTUE OF DECISION NO 2/52 OF 23 DECEMBER 1952 AND DECISION NO 6/65 OF 17 MARCH 1965 , ARE EXEMPT FROM PAYMENT OF THE LEVY SHALL BE EXEMPT FROM THE REQUIREMENTS OF THIS DECISION . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 28 DECEMBER 1977 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION **** ANNEX 1 EARLY STATISTICS ON DELIVERIES OF CONCRETE REINFORCING BARS , MERCHANT BARS AND COILS WITHIN THE MEANING OF THE TREATY ESTABLISHING THE ECSC EFFECTED BETWEEN AND 197 // // COUNTRY : // WORKS : // MONTH : // // COMPANY : // LOCATION : // // // ECSC LEVY NO : // QUESTIONNAIRE TO BE RETURNED DULY COMPLETED BY , AT THE LATEST , THE 10TH DAY FOLLOWING EACH COMPLETE FORTNIGHT ( 1 ). UNIT : TONNE // // // 1 // 2 // 3 // // DELIVERIES TO ( 2 ) // CONCRETE REINFORCING BARS // MERCHANT BARS // COILS // // BELGIUM // DENMARK // FEDERAL REPUBLIC OF GERMANY // FRANCE // IRELAND // ITALY // LUXEMBOURG // NETHERLANDS // UNITED KINGDOM // // COMMUNITY TOTAL // // AUSTRIA // SWITZERLAND // ( 1 ) INFORMATION TO BE SENT TO : - THE COMMISSION OF THE EUROPEAN COMMUNITIES , DIRECTORATE FOR STEEL , 200 RUE DE LA LOI , 1049 BRUSSELS ( TELEX 21877 COMEU B . TEL . 735 00 40 ). - THE STATISTICAL OFFICE OF THE EUROPEAN COMMUNITIES , JEAN MONNET BUILDING , KIRCHBERG , LUXEMBOURG , PO BOX 1907 . ( 2 ) THE DEFINITION OF DELIVERIES AND PRODUCTS CORRESPONDS TO THAT IN QUESTIONNAIRE 2-71 OF THE STATISTICAL OFFICE OF THE EUROPEAN COMMUNITIES ( 1 : LINE 108 ; 2 : LINE 109 ; 3 : LINES 20 , 31 , 32 AND 33 ). **** ANNEX 2 EARLY STATISTICS ON DELIVERIES OF CONCRETE REINFORCING BARS , MERCHANT BARS AND COILS WITHIN THE MEANING OF THE TREATY ESTABLISHING THE ECSC EFFECTED DURING THE . . . . . . . . . . QUARTER OF 1977 // // COUNTRY : // WORKS : // MONTH : // // COMPANY : // LOCATION : // // // ECSC LEVY NO : // QUESTIONNAIRE TO BE RETURNED DULY COMPLETED BY , AT THE LATEST , 20 JANUARY 1978 ( 1 ). UNIT : TONNE // // // 1 // 2 // 3 // // DELIVERIES TO ( 2 ) // CONCRETE REINFORCING BARS // MERCHANT BARS // COILS // // BELGIUM // DENMARK // FEDERAL REPUBLIC OF GERMANY // FRANCE // IRELAND // ITALY // LUXEMBOURG // NETHERLANDS // UNITED KINGDOM // // COMMUNITY TOTAL // // AUSTRIA // SWITZERLAND // ( 1 ) INFORMATION TO BE SENT TO : - THE COMMISSION OF THE EUROPEAN COMMUNITIES , DIRECTORATE FOR STEEL , 200 RUE DE LA LOI , 1049 BRUSSELS ( TELEX 21877 COMEU B . TEL . 735 00 40 ). - THE STATISTICAL OFFICE OF THE EUROPEAN COMMUNITIES , JEAN MONNET BUILDING , KIRCHBERG , LUXEMBOURG , PO BOX 1907 . ( 2 ) THE DEFINITION OF DELIVERIES AND PRODUCTS CORRESPONDS TO THAT IN QUESTIONNAIRE 2-71 OF THE STATISTICAL OFFICE OF THE EUROPEAN COMMUNITIES ( 1 : LINE 108 ; 2 : LINE 109 ; 3 : LINES 20 , 31 , 32 AND 33 ).